Citation Nr: 9929998	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant and the veteran's son


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1999 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the immediate 
cause of death was cardiopulmonary arrest due to or as a 
consequence of severe chronic obstructive pulmonary disease 
(COPD), asthma and hypoxemia.  

2.  At the time of the veteran's death, service connection 
had been granted for residuals of a nasal fracture.  

3.  The appellant has presented a claim of service connection 
for the cause of the veteran's death which is plausible.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The certificate of death shows that the veteran died on 
November [redacted], 1997.  The immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of severe 
COPD, asthma and hypoxemia.  

At the time of the veteran's death, service connection had 
been granted for residuals of a nasal fracture, rated as 10 
percent disabling.  

A careful review of the service medical records shows that, 
on entrance examination in November 1943, the veteran's 
respiratory system was reported to be clinically normal.  In 
April 1945, an x-ray study was reported to reveal a fracture 
of the nasal bone forming the nasal bridge.  On discharge 
examination in April 1946, the veteran's respiratory system 
was reported to be clinically normal.  An x-ray study of the 
chest was reported to be negative.  

In March 1950, a VA application for hospital treatment 
reported that the veteran's lungs were negative.  He was 
diagnosed with acute alcoholism.  

In December 1950, a VA radiology report revealed that the 
veteran's chest was negative.  

In May 1981, the veteran was reported to have a history of 
smoking 11/2 to 2 packs of cigarettes per day for the previous 
35 to 40 years.  The veteran indicated that he had stopped 
smoking one year before because it had been difficult to work 
due to dyspnea.  The veteran was diagnosed, in part, with 
moderate COPD, with likely mixed features of chronic 
bronchitis and emphysema.  

In November 1985, Robert M. Boerner, M.D., reported that the 
veteran had not been able to breathe through the left side of 
his nose since about 1944 after fracturing his nose.  The 
veteran was reported to have worked in construction since 
1946 and indicated that, when he exerted himself, he had to 
breathe primarily through his mouth which increased his lung 
exposure to dust.  Dr. Boerner reported that this could have 
been a factor in the development of the veteran's COPD.  

In January 1986, Barry R. Pate, M.D., reported that the 
veteran had a severely deviated nasal septum to the left 
which caused total blockage of the left side of the nose and 
could have contributed to the veteran's COPD.  

In April 1999, Robert M. Boerner, M.D., reported that the 
veteran had died as a result of severe COPD, emphysema and 
hypoxemia which had been caused by a long history of 
cigarette addiction that had started when he was in the armed 
services.  

During a video conference hearing before this Member of the 
Board in August 1999, the appellant indicated that she did 
not know the veteran prior to his entry into service and that 
they had been married in January 1963.  She reported that the 
veteran had told her that he wished that he had not taken the 
cigarettes that had been given in to him in his rations in 
service and started smoking.  She indicated that the veteran 
had not smoked prior to service.  

The veteran's son testified during the hearing that the 
veteran had told him that he had started smoking in service.  
The appellant reported that she had been a practicing nurse 
and that the veteran had first been diagnosed with COPD in 
the late seventies or early eighties.  She reported that the 
veteran had definitely been addicted to tobacco.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In claims relating to tobacco use, service connection may be 
established for disability or death if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty during active military service.  See VA 
OPGCPREC 2-93 (January 13, 1993).  

The Board notes that, in July 1998, the Internal Revenue 
Service Restructuring and Reform Act of 1998 (IRS Reform Act) 
was enacted.  In pertinent part, the IRS Reform Act prohibits 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  However, the new legislation does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  Because the appellant's claim was filed prior to 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act and the provisions of VA OPGCPREC 2-93 will 
therefore apply.  

The appellant contends, in essence, that the veteran's fatal 
COPD was due to his tobacco use in service.  

As noted hereinabove, the veteran's immediate cause of death 
was cardiopulmonary arrest due to or as a consequence of 
severe COPD, asthma and hypoxemia.  

In April 1999, Robert M. Boerner, M.D., reported that the 
veteran had died as a result of COPD, emphysema and hypoxemia 
which had been caused by a long history of cigarette 
addiction that had started when he was in service.  

In August 1999, the appellant and the veteran's son 
acknowledged, during a video conference hearing, that the 
veteran had told them that he had started smoking in service.  

The appellant also reported that she had been a practicing 
nurse and that the veteran had definitely been addicted to 
tobacco.  

Consequently, the Board finds that, in light of this 
evidence, the appellant's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  See 38 C.F.R. 
§§ 3.303, 3.312 (1999); VA OPGCPREC 2-93 (January 13, 1993).  





ORDER

As a well-grounded claim of service connection for the 
veteran's cause of death has been submitted, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Because the claim of service connection for the cause of the 
veteran's death is well grounded, VA has a duty to assist the 
appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the claimant in obtaining and 
developing facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Thus, to ensure that all evidence potentially relevant to the 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who treated the veteran for COPD.  When 
the appellant responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from the named health care providers.  
All records obtained should be associated 
with the claims folder.  

2.  After the development requested 
hereinabove has been completed, the RO 
should again review the appellant's 
claim.  All indicated development should 
be taken in this regard.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
appellant until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







